PER CURIAM:
Daljit Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and conclude that the Board did not abuse its discretion in denying the motion to reopen. See 8 C.F.R. § 1003.2(a), (c) (2011). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Singh (B.I.A. Oct. 21, 2011). We also deny the Attorney General’s pending motion to dismiss. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.